Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 23, 2019

                                     No. 04-19-00101-CV

                                  IN RE Z.A.F. AND Z.R.F.


                  From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018PA00277
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice
              Beth Watkins, Justice
              Liza A. Rodriguez, Justice

       Appellant filed a motion for en banc reconsideration. The only issue raised in the motion
for en banc reconsideration is whether the motion to withdraw filed by appellant’s former
counsel demonstrated good cause to withdraw. However, appellant’s former counsel also filed an
amended motion to withdraw, which was granted by the panel. Therefore, appellant’s motion for
en banc reconsideration is DENIED AS MOOT.


                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of October, 2019.


                                                   ___________________________________
                                                   Luz Estrada,
                                                   Chief Deputy Clerk